FILED
                                                                     DECEMBER 7, 2021
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III



            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )        No. 37896-9-III
                     Respondent,               )
                                               )
       v.                                      )
                                               )
CODY MICHAEL STICKLEY,                         )        UNPUBLISHED OPINION
                                               )
                     Appellant.                )

       STAAB, J. — Cody Stickley pleaded guilty and was sentenced to three counts of

interference with officer’s duties. The only issue he raises on appeal is a request for

resentencing in light of State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021). We accept

the State’s concession and remand for resentencing.

       The Walla Walla County Prosecutor’s Office charged Cody Stickley with

custodial assault, alleging he assaulted a corrections officer while in custody at the

Washington State Penitentiary. Pursuant to a plea agreement, the State amended the

charges and Stickley pleaded guilty to three counts of interference with officer’s duties,

an unranked felony. Stickley’s offender score was listed as 9+. His criminal history

included three prior convictions for simple possession of a controlled substance. While

Stickley’s standard range for the three offenses was 0 to 12 months, the parties stipulated

to the imposition of an exceptional sentence of 12 months on each count to run
No. 37896-9-III
State v. Stickley


consecutively following completion of the sentence Stickley was already serving. The

court followed the recommendation and imposed the 36-month exceptional sentence.

       On November 25, 2020, Stickley timely filed his notice of appeal. On February 25,

2021, the Washington Supreme Court decided Blake, which held that RCW 69.50.4013 is

unconstitutional because it criminalizes innocent conduct and exceeds the legislature’s

power. Blake, 197 Wn.2d at 183. The Blake court declared, “RCW 69.50.4013(1)—the

portion of the simple drug possession statute creating this crime—violates the due process

clauses of the state and federal constitutions and is void.” Id. at 195.

       The State concedes that Stickley’s offender score includes convictions for crimes

that have now been rendered void. We note that striking these offenses from Stickley’s

offender score may also impact whether the sentences can be imposed consecutively. We

accept the State’s concession and remand for resentencing in light of Blake.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                               _________________________________
                                                       Staab, J.

WE CONCUR:



_________________________________              _________________________________
      Lawrence-Berrey, J.                              Pennell, C.J.

                                              2